DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strassheimer (U.S. Patent 4,785,948), in view of Nakahara (U.S. Patent Application Publication 2016/0361860).  Regarding Claim 1, Strassheimer shows a preform (Abstract) comprising a neck opening, a cylindrical barrel portion, and a bottom portion larger in diameter than the barrel portion, and having a corner portion at a boundary between the barrel and bottom portions (Figures 1, 12, elements 10, 10a), wherein, in a cross section passing through an axis line of the preform, the corner portion is defined by a first straight line which configures the barrel portion and is substantially parallel to the axis line, and a second straight line which configures the bottom portion, and wherein an angle defined by the first line and the second line is in a range of 85-120 degrees

    PNG
    media_image1.png
    134
    144
    media_image1.png
    Greyscale


Regarding Claims 3 and 4, Strassheimer shows the preform of claim 1 above, including one wherein the corner portion is provided toward an outer bottom surface (Figure 12, element 10a).
Regarding Claim 5, Strassheimer shows that it is known to carry out a method for producing a container (Abstract) comprising an injection molding step of forming a preform (Column 3, lines 37-40), a temperature control step (Column 3, lines 60-65), and a blow molding step of forming a container (Column 3 lines 65-68).
Regarding Claim 6, Strassheimer shows that it is known to carry out the method of claim [5] above, including one wherein the temperature is suitably controlled which encompasses heating and cooling (Column 3, lines 64-65).
Regarding Claims 7 and 8, Strassheimer shows that it is known to carry out a method of claim [5] above, including one wherein the blow molding step forms the container so that a site of the barrel close to an end thereof beside the bottom surface section has a diameter larger than a diameter of a site of the barrel close to an end thereof beside the neck (Figure 4, 12).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the arguments are directed to the claims as-amended.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742